


Exhibit 10.11

 

AMENDMENT

TO

THE ST. PAUL COMPANIES, INC.

AMENDED AND RESTATED 1994 STOCK INCENTIVE PLAN

 

The St. Paul Companies, Inc. Amended and Restated 1994 Stock Incentive Plan (the
“Plan”) is amended effective February 5, 2013 by adding a new Section 8 as
follows:

 

8.                                      Automatic Exercise in Certain
Circumstances.  To the extent that any portion of a vested and exercisable stock
option remains unexercised as of the close of business on the expiration date of
the stock option (either the originally scheduled expiration date or such
earlier date on which the stock option would otherwise expire pursuant to the
Plan or the applicable Award term sheet or agreement in connection with a
termination of employment other than due to discharge for cause) (the “Automatic
Exercise Date”), the entire vested and exercisable portion of such stock option
will be exercised on the Automatic Exercise Date without any further action by
the Participant to whom the stock option was granted (or the person or persons
to whom the stock option may have been transferred in accordance with Section 14
of the Plan and any applicable Award term sheet or agreement), but only if
(i) the fair market value (determined based on the closing sale price of a share
of Common Stock on the principal exchange on which it then trades) per share of
Common Stock on the Automatic Exercise Date is at least $0.01 greater than the
per share exercise price of the stock option, and (ii) no stock option exercise
suspension permitted or required under the Plan or any applicable Award term
sheet or agreement is then in effect.  The aggregate exercise price for any
stock option exercise under this Section 8 and any related withholding taxes
will be paid by the Company retaining from the total number of shares of Common
Stock as to which the stock option is being exercised a number of shares having
an aggregate fair market value as of the Automatic Exercise Date equal to the
amount of such aggregate exercise price plus the applicable withholding taxes. 
The Committee shall have the authority to limit or modify the applicability of
this provision to Participants who are foreign nationals or employed outside of
the United States, or both.  Because the responsibility for exercising a stock
option rests with the Participant, and because the exercise procedure described
in this Section 8 is provided only as a convenience to Participants, neither the
Committee, the Company nor any of its directors, officers, employees or agents
shall incur any liability to any Participant if a stock option expires
unexercised because an exercise pursuant to this Section 8 fails to occur for
any reason.

 

--------------------------------------------------------------------------------
